Title: To Thomas Jefferson from Charles Willson Peale, 25 November 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Novr. 25. 04.
                  
                  Puting some of the Machinery togather will complete the Polygraph you intend for Mr. Volney—It is very handsome, I expect will perform better than that you have, and may be esteemed a princely present.   One for your use is in hand, and will be made according to the desire expressed in your Letter of the 17th. Instant—the workmanship will be a specimen for you to judge of the merrits of the other.
                  I wish to have your opinion on the use of Drawers, which, if you write soon, will be received before we come to that stage of the work.   Please to examine the space under the machinery at the west end—It is sufficient to hold Post Paper, and will give a debth of ½ Inch beneath the Cover, (or, inside measure).
                  A place is absolutely necessary to hold the spare Pen–cases and Pens—This may be a box put either on the N.E. corner, or it may be an addition to the Paper–Box extending on a line with the Ink holders. These Boxes may have sliding covers, flush with the top—and are kept close when the Gallows is down. 
                  Except the salutations of your friend
                  
                     CW Peale 
                     
                  
               